Citation Nr: 1123245	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected residuals of bilateral foot surgery.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected residuals of bilateral foot surgery.

4.  Entitlement to service connection for a total right hip replacement, to include as secondary to service-connected residuals of bilateral foot surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 until October 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The issues of service connection for a right total hip replacement and low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left hip disability was not manifest in service, and is unrelated to service.

2.  A left hip disability is unrelated to a service-connected disease or injury.

3.  A bilateral knee disability was not manifest in service, and is unrelated to service.

4.  A bilateral knee disability is unrelated to a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A left hip disability is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2010).

3.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A bilateral knee disability is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded VA examinations in August 2009, during which the Veteran's claims file was provided for review, the Veteran's history was taken down, the lay evidence presented was considered, factual foundations for the conclusions reached were laid, and the conclusions reached, based on examination, were consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for disorders of the spine, left hip, or knees on a secondary basis, the evidence must show that the disorder was caused or aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran has endorsed post-service onsets regarding claimed disorders of the knees and left hip.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) relating to combat presumptions are not for application.

Service treatment records reflect that on induction examination in November 1964, the Veteran's spine and lower extremities were normal, and he affirmatively denied any history of arthritis, bone or joint deformity and "trick" or locked knee.  The Veteran's spine and lower extremities were normal on examinations June 1968, June 1971, and February 1978.  

On Separation examination in October 1980 the Veteran's spine and lower extremities were normal and he affirmatively denied any history or symptoms of arthritis, recurrent back pain, and "trick" or locked knee.  While he did endorse bone, joint or other deformity, this was related to the feet.

Knees and Left Hip 

The Veteran has stated that he believes disorders of the knees and left hip are related to service-connected residuals of bilateral foot surgery.  Service treatment records do not reflect any complaints or treatment of the knees or left hip, and on separation the lower extremities and spine were normal.  This does not in itself preclude a grant of service connection, however.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service or is proximately due to (causation or aggravation) or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that no left hip or bilateral knee disorder is related to active service or a service-connected disease or injury for the reasons discussed below. 

Following separation from active service in October 1980, the Veteran underwent VA examination in August 2009.  He denied any symptoms associated with the knees, and with regard to the left hip, endorsed only stiffness and guarding was noted with movement.  Radiographic imaging of the left hip was essentially within normal limits, and the knees showed no evidence of degenerative pathology and no active joint disease at all.

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Although pain of the knees and left hip is capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the cause of such pain in this case is more complicated.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly the Veteran's statements averring to the etiology of any current symptomatology are not competent.

Of far more probative value is the competent opinion of the VA examiner that the Veteran does not have an identifiable underlying disease or injury associated with his left hip or knees.  With regard to the etiology of symptomatology, the examiner indicated that he was unable to comment without resort to mere speculation.  Nonetheless, without an underlying disease or injury, service connection for a disability, including on a secondary basis, cannot be granted as a matter of law

We noted that during the VA examination, the appellant reported that he did not have problems associated with the knees, and no problems were shown.  At best, the Veteran has asserted that there is some misalignment affecting his kneed, however his pleadings are inconsistent with his report to the VA examination and inconsistent with the normal clinical findings.  

In essence, the Veteran has been an inconsistent historian and the Board finds that the more probative evidence establishes that he does not have injury or disability of the left hip or either knee.  Since there is no disability, it necessarily follows that there has been no aggravation.

In conclusion, the preponderance of the evidence is against the claims, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for a left hip disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran has indicated his belief that his current low back disorder and right total hip replacement are related to his service-connected post-operative residuals of bilateral foot surgery.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra. 

In August 2009, the Veteran underwent VA examination and the examiner opined that without resort to mere speculation he was unable to state whether the Veteran's current degenerative disc disease of the lumbosacral spine was due to or aggravated by the Veteran's service-connected bilateral foot disability.  The Board finds the examiner's opinion to be insufficient as it fails to address why he is unable to comment on the issues discussed without speculation.  The examination is further deficient insofar as the examiner addressed whether the Veteran's in-service back injury was related to his current symptoms and feet, but did not address whether his current back disability is related to his feet.


Accordingly, the case is REMANDED for the following action:

1.  An opinion clarifying the VA examination of 2009 must be provided regarding each of the disabilities at issue.  The examiner is to state whether it is at least as likely as not that the current disorder was caused by the Veteran's service-connected residuals of bilateral foot surgery.

2.  The examiner is to further indicate whether it is at least as likely as not that the disorder was aggravated beyond the natural progression of the disease as a result of the Veteran's service-connected residuals of bilateral foot surgery.

3.  If the examiner cannot answer any of the above questions without resort to mere speculation, he or she is to provide a detailed explanation as to why such is the case and whether the limitation is one of facts available or the current state of scientific knowledge. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


